Title: From George Washington to George Weedon, 3 December 1787
From: Washington, George
To: Weedon, George



Dear Sir,
Mount Vernon December 3d 1787

I have received your letter of the 25th Ulto enclosing the proceedings of the Cincinnati of this State, which I am much obliged to you for forwarding to me.
I will, agreeable to your request, send some cuttings of the Golden willow to Alexandria to be forwarded to you, but I imagine this is an improper season to put them out, for as they are to be propagated from the slip the spring seems to be the most suitable time for setting them; should these fail I will send you more in the spring if you will remind me of it. I am Dr Sir—Yr Most Obedt Hble Servant

G. Washington

